DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:  In the fifth line of claim 1, the word “vehicles” appears.  It appears that Applicant accidentally used this word in place of the word “mechanisms,” which was used elsewhere in the claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transportation mechanism(s)” in claims 1, 5-7, 12-15, 19, 21, and 24-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, method claim 25 fairly closely mirrors the features of system claim 1.  System claim 1 concludes with the following two paragraphs:
the processing resource is configured to generate and communicate respective control instructions to the plurality of transportation mechanisms; and
a selected transportation mechanism is configured to receive a select control instruction and to operate in response to the select control instruction in order to convey an item to the identified vending location.

Similarly, method claim 25 concludes with the following two paragraphs:
generating and communicating respective control instructions to the plurality of transportation mechanisms; and
operating a selected transportation mechanism receiving the control instruction and in response to the control instruction in order to convey a selected item to the identified vending location.

In system claim 1, note that the selected transportation mechanism receives the control instruction, which causes the selected transportation mechanism to convey an item to an identified vending location.  This indicates an automatic, controlled operation of the transportation mechanism, such as a system controlling a vehicle by remotely driving it, or ordering a self-driving vehicle to move to the identified location.  This is an important feature to help ensure that claim 1, and its dependent claims, avoid 101 Alice-type rejections.
Note, however, that there is a subtle difference in how method claim 25 is phrased.  A control instruction is sent to a transportation mechanism, in response to which, the transportation mechanism is operated to convey a selected item to an identified vending location.  However, note that the method claim does not clearly state who or what is “operating” the selected transportation mechanism for the last step of claim 25.  If a human driver is operating the transportation mechanism to drive it to the identified vending location, in response to the control instruction being communicated to the transportation mechanism (such as in the case in which the instruction is displayed to the driver in the transportation mechanism), then the overall vending machine system does not directly control the transportation mechanism in the same way as in system claim 1.  As Examiner stated above, that direct control is useful here for helping to avoid 101 Alice-type rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 16-18, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow, US 20160162865 A1, in view of Zahir Azami, CA 2456959 A1, in further view of Ehlers, US 20070125104 A1, in further view of Ebert, US 20050090933 A1.
As per Claims 1 and 25, Crow discloses:
- an automated vending system (or method) (Figure 24; paragraph [0002] (“Embodiments of the invention are in the field of vending machines.”); paragraphs [0022]-[0024] (computerized vending machine management network));
- a physical item storage unit for storing therein a distribution of different items to be vended (paragraph [0026] (vending machine containing multiple different items));
- a land-based transportation mechanism for transporting items to an identified vending location, the transportation vehicle being arranged to store, when in use, a predicted number and assortment of items to vend (paragraph [0024] (“Fourth, a collection 103 of individual vending machines 104 organized into a logical route.”; “Sixth, a service vehicle (aka “truck”) 105 driven to service the route.”); paragraph 
- a processing resource configured for communicating with the transportation mechanism, the processing resource being arranged to support a prediction module (Figure 24; paragraph [0021] (central cloud-based application platform); paragraph [0023] (“Third, a mobile computing node (e.g., Smartphone/Smart Pad) application 102 that provides: (a) intuitive visual workflow for driver interaction, (b) real-time wireless dialog with cloud computing resource 100 for application processing, and (c) real-time wireless dialog with device 101 for control and monitoring of the vending machine.”); paragraph [0027]; paragraph [0096]);
- a plurality of data sources arranged to provide data to the prediction module (Figure 24; paragraph [0021] (central cloud-based application platform); paragraph [0023] (“Third, a mobile computing node (e.g., Smartphone/Smart Pad) application 102 that provides: (a) intuitive visual workflow for driver interaction, (b) real-time wireless dialog with cloud computing resource 100 for application processing, and (c) real-time wireless dialog with device 101 for control and monitoring of the vending machine.”); paragraph [0027]; paragraph [0028]; paragraph [0096]);
- wherein the prediction module is configured to analyse data provided by the plurality of data sources and to determine a plurality of respective actions for the transportation mechanism (Figure 24; paragraph [0015]; paragraph [0021] (central cloud-based application platform); paragraph [0023] (“Third, a mobile computing node (e.g., Smartphone/Smart Pad) application 102 that provides: (a) intuitive visual workflow for driver interaction, (b) real-time wireless dialog with cloud computing resource 100 for application processing, and (c) real-time wireless dialog with device 101 for control and monitoring of the vending machine.”); paragraph [0027]; paragraph [0028]; paragraph [0096]).
Crow fails to disclose wherein there are a plurality of land-based transportation mechanisms in the system.  Zahir Azami discloses wherein there are a plurality of land-based transportation mechanisms in the system (p. 1, all four paragraphs (fleet of trucks)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Crow such that there are a plurality of land-based transportation mechanisms in the system, as disclosed by Zahir Azami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Crow fails to disclose wherein the prediction module is a machine learning module.  Ehlers discloses wherein the prediction module is a machine learning module (paragraph [0017]; paragraph [0018]; paragraph [0019]; paragraph [0020]; paragraph [0022]; paragraph [0055]; paragraphs [0056]-[0057]; paragraph [0069]; paragraph [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the prediction module is a machine learning module, as disclosed by Ehlers.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the machine learning module of Ehlers for the type of prediction module of Crow.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Crow fails to disclose the processing resource is configured to generate and communicate respective control instructions to a transportation mechanism; a selected transportation mechanism is configured to receive a select control instruction and to operate in response to the select control instruction in order to convey an item to the identified vending location.  Ebert discloses the processing resource is configured to generate and communicate respective control instructions to a 

As per Claim 2, Crow further discloses wherein the identified location is a geographic area (paragraph [0024]).

As per Claim 3, Crow further discloses a communications module operably coupled to the processing resource, the communications module being configured to receive a request to vend an item (Figure 24; paragraph [0021]; paragraph [0023]; paragraph [0027]; paragraph [0028]; paragraph [0096]).

As per Claim 4, Crow further discloses wherein the processing resource is configured to determine forecast demands in respect of a plurality of items (Figure 24; paragraph [0021]; paragraph [0023]; paragraph [0027]; paragraph [0096]).

As per Claim 5, Crow further discloses wherein the processing resource is configured to predict respective initial optimised location for the transportation mechanism, and the processing resource is configured to generate and communicate an initial positioning instruction to the transportation mechanism (Figure 4; paragraph [0028]; paragraph [0042]; paragraph [0043]).

As per Claim 6, Crow further discloses wherein the transportation mechanism is configured to store a respective distribution of different items (Figure 4; paragraph [0015]; paragraph [0031]).

As per Claim 7, Crow further discloses wherein the transportation mechanism has a storage capacity and constitutes a mobile physical item storage unit (Figure 4; paragraph [0015]; paragraph [0031]; delivery truck has a finite capacity).

As per Claim 8, the modified Crow fails to disclose wherein at least one of the plurality of data sources comprises: learnt data.  Ehlers further discloses wherein at least one of the plurality of data sources comprises: learnt data (paragraph [0017]; paragraph [0018]; paragraph [0019]; paragraph [0020]; paragraph [0022]; paragraph [0055]; paragraphs [0056]-[0057]; paragraph [0069]; paragraph [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that at least one of the plurality of data sources comprises: learnt data, as disclosed by Ehlers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, the modified Crow fails to disclose wherein the machine learning module comprises: a policy implementable to determine the plurality of respective actions.  Ehlers further discloses wherein the machine learning module comprises: a policy implementable to determine the plurality of respective actions (paragraph [0017]; paragraph [0018]; paragraph [0019]; paragraph [0020]; paragraph [0022]; paragraph [0055]; paragraphs [0056]-[0057]; paragraph [0069]; paragraph [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per Claim 14, Crow further discloses a transportation mechanism; wherein the processing resource is configured to identify the transportation mechanism to convey an item; and the processing resource is configured to generate and communicate an instruction to the transportation mechanism in respect of the item (Figure 4; paragraph [0015]; paragraph [0028]; paragraph [0031]; paragraph [0042]; paragraph [0043]).
The modified Crow fails to disclose wherein there are a plurality of land-based transportation mechanisms in the system.  Zahir Azami further discloses wherein there are a plurality of land-based transportation mechanisms in the system (p. 1, all four paragraphs (fleet of trucks)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that there are a plurality of land-based transportation mechanisms in the system, as disclosed by Zahir Azami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Crow further discloses wherein the identified vending location is a location from where an item is to be collected (paragraph [0037] (consumers collect snacks from vending machines)).

As per Claim 17, Crow further discloses wherein a request to vend an item is accepted based upon a plurality of predetermined criteria (paragraph [0037]; paragraph [0046] (money, in-stock, for example)).

As per Claim 18, Crow further discloses wherein the plurality of predetermined criteria comprises: an economic criterion (paragraph [0037]; paragraph [0046]).

As per Claim 22, Crow further discloses wherein the processing resource comprises: an ordering system (Figure 24; paragraph [0015]; paragraph [0021] (central cloud-based application platform); paragraph [0023] (“Third, a mobile computing node (e.g., Smartphone/Smart Pad) application 102 that provides: (a) intuitive visual workflow for driver interaction, (b) real-time wireless dialog with cloud computing resource 100 for application processing, and (c) real-time wireless dialog with device 101 for control and monitoring of the vending machine.”); paragraph [0027]; paragraph [0028]; paragraph [0096]).

As per Claim 24, Crow further discloses wherein the ordering system is configured to support a plurality of vending portals, at least one vending portal of the plurality of vending portals being dynamically configured to vend items available within a predetermined geographical region served by the transportation mechanism and stock available from the transportation mechanism (Figure 24; paragraph [0015]; paragraph [0021] (central cloud-based application platform); paragraph [0023] (“Third, a mobile computing node (e.g., Smartphone/Smart Pad) application 102 that provides: (a) intuitive visual workflow for driver interaction, (b) real-time wireless dialog with cloud computing resource 100 for application processing, and (c) real-time wireless dialog with device 101 for control and monitoring of the vending machine.”); paragraph [0025]; paragraph [0027]; paragraph [0028]; paragraph [0096]).

Clams 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Zahir Azami in further view of Ehlers in further view of Ebert in further view of Sinyavskiy, US 20130325768 A1.


As per Claim 11, the modified Crow fails to disclose wherein the machine learning module is configured to update the policy in response to an output reward signal generated by the reward signal calculator.  Sinyavskiy further discloses wherein the machine learning module is configured to update the policy in response to an output reward signal generated by the reward signal calculator (paragraph [0013]; paragraph [0108]; paragraphs [0155]-[0156]; paragraph [0272]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the machine learning module is configured to update the policy in response to an output reward signal generated by the reward signal calculator, as disclosed by Sinyavskiy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Zahir Azami in further view of Ehlers in further view of Ebert in further view of Brady, US 10303171 B1.
As per Claim 12, the modified Crow fails to disclose wherein the plurality of transportation mechanisms comprises: a first transportation mechanism; a second transportation mechanism; and the control instruction includes a meeting waypoint; wherein the meeting waypoint communicated to the first transportation mechanism is a location of the second transportation mechanism or a location at which the second transportation mechanism is to meet the first transportation mechanism; and the processing resource is configured to generate and communicate to the second transportation mechanism another instruction identifying the meeting waypoint, the instruction and the another instruction including an instruction to transfer an item from the second transportation mechanism to the first transportation mechanism.  Brady discloses wherein the plurality of transportation mechanisms comprises: a first transportation mechanism; a second transportation mechanism; and the control instruction includes a meeting waypoint; wherein the meeting waypoint communicated to the first transportation mechanism is a location of the second transportation mechanism or a location at which the second transportation mechanism is to meet the first transportation mechanism; and the processing resource is configured to generate and communicate to the second transportation mechanism another instruction identifying the meeting waypoint, the instruction and the another instruction including an instruction to transfer an item from the second transportation mechanism to the first transportation mechanism (column 18, lines 22-42; column 22, line 65, through column 23, line 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the plurality of transportation mechanisms comprises: a first transportation mechanism; a second transportation mechanism; and the control instruction includes a meeting waypoint; wherein the meeting waypoint communicated to the first transportation mechanism is a location of the second transportation mechanism or a location at which the second transportation mechanism is to meet the first transportation mechanism; and the processing resource is configured to generate and communicate to 

As per Claim 13, the modified Crow fails to disclose wherein the second transportation mechanism is larger than the first transportation mechanism.  Brady further discloses wherein the second transportation mechanism is larger than the first transportation mechanism (column 18, lines 22-42; column 19, lines 35-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the second transportation mechanism is larger than the first transportation mechanism, as disclosed by Brady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, the modified Crow fails to disclose wherein the plurality of transportation mechanisms comprises: at least two different types of transportation mechanism.  Brady discloses wherein the plurality of transportation mechanisms comprises: at least two different types of transportation mechanism (column 22, lines 54-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the plurality of transportation mechanisms comprises: at least two different types of transportation mechanism, as disclosed by Brady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Zahir Azami in further view of Ehlers in further view of Ebert in further view of Murray, US 20140310048 A1.
As per Claim 19, the modified Crow fails to disclose wherein the plurality of predetermined criteria for accepting a request to purchase comprises: an ease of access criterion associated with the selected transportation mechanism.  Murray discloses wherein the plurality of predetermined criteria for accepting a request to purchase comprises: an ease of access criterion associated with the selected transportation mechanism (paragraph [0035]; paragraph [0055]; paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the plurality of predetermined criteria for accepting a request to purchase comprises: an ease of access criterion associated with the selected transportation mechanism, as disclosed by Murray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, the modified Crow fails to disclose wherein the plurality of predetermined criteria for accepting a request to purchase comprises: an environmental criterion.  Murray discloses wherein the plurality of predetermined criteria for accepting a request to purchase comprises: an environmental criterion (paragraph [0035]; paragraph [0055]; paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Zahir Azami in further view of Ehlers in further view of Ebert in further view of Walker, US 20060241965 A1.
As per Claim 23, the modified Crow fails to disclose wherein the ordering system is configured to adjust an offer to vend an item in order to facilitate depletion of inventory.  Walker discloses wherein the ordering system is configured to adjust an offer to vend an item in order to facilitate depletion of inventory (paragraph [0017]; paragraphs [0075]-[0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Crow such that the ordering system is configured to adjust an offer to vend an item in order to facilitate depletion of inventory, as disclosed by Walker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Walker, US 20080040211 A1 (marketing system employing vending machines);
b.  Packes, US 20080033595 A1 (vending machine operating system, has vending machine outputting offer to customer based on determination that different items are overstocked at retail establishment, where offer comprises discount on different item).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe